O’BRIEN, Justice,
concurring and dissenting.
I concur in the majority opinion insofar as it restates the crux of the decisions referred to as McGhee 1 and 2.1 I depart in some degree from the majority’s version of the facts in this case and, certainly, from their interpretation of the law.
It is doubtful there will ever be a conclusion to this case satisfactory to the parties on either side. Therefore, it becomes necessary to abide by the judgments of the courts, regardless of the parties displeasure with the results. There must be a conclusion to this matter.
In the first instance, in August 1987 Ms. McGhee was reinstated to her “teaching position at the Campbell County Comprehensive High School with all perquisites and benefits,” with an additional award of described monetary benefits, by the judgment of the Chancery Court of Campbell County in Cause No. 11822. In this case No. 11822 was consolidated with No. 12452, the current action. The judgment in the consolidated case was appealed to this Court by the plaintiff. The judgment of the court in No. 11822 has not been included in the record although it was concurred *603in and affirmed in both McGhee 1 and McGhee 2.
The immediate case, No. 12452, prayed for a writ of mandamus requiring Campbell County Board of Education to restore plaintiff to her employment, and to employment benefits for the academic year 1989-1990.
The chancellor found (1) that plaintiff had failed to prove by satisfactory evidence that she was entitled to the relief sought; (2) that she alleged and testified only that she “desired to attempt” to return to high school teaching, while carefully avoiding a firm commitment to do so; (3) that she was offered a position at the same salary, to teach elementary English, which she disdained; (4) that she could not be allowed to manipulate the tenure statutes by taking contrary, rotative positions about her ability to teach in that she had previously sworn at great length that she was permanently unable to teach. At the time of the entry of the decree on 16 October 1990 she was still receiving workers’ compensation benefits due to her disability to teach and remained equivocal about it. He ruled that the remaining claims in the consolidated actions should be dismissed. In a memorandum opinion, incorporated in the judgment order, he additionally found “that plaintiff had received a fifty percent (50%) partial, permanent disability, predicated upon her testimony that she could never return to teaching, which was corroborated by her psychiatrist. Through egregious error the court also awarded her substantial benefits for temporary total benefits, (sic) having previously awarded her a full recovery for loss of wages. This double recovery was not intended, but the Board’s insurer took no remedial action and left the court powerless to correct the error.”
The issues raised before this Court are as follows:
I. Is the plaintiff entitled to reinstatement to her position as a senior English teacher at the Campbell County Comprehensive High School with full benefits for academic year 1989-1990?
II. Whether a writ of mandamus should have been issued by the chancery court for Campbell County compelling the Campbell County Board of Education to restore appellant to her position as senior English teacher at the Campbell County Comprehensive High School?
The majority in this case, after reviewing the various defenses raised by the defendant, noted that in making administrative decisions affecting the assignment of teachers the school officials must also observe State law regarding personnel matters. They found the school board exercised its discretion under T.C.A. § 49-5-702 and granted Anne McGhee a medical leave from her position as senior English teacher for the school year 1988-89. When she notified the Board at the end of that one (1) year leave that she wished to resume her position for the 1989-1990 school year, no question was raised about her ability to do so, and the Board lacked discretion under the facts presented in the record to assign her to a position other than the one from which she had been granted leave, as required by T.C.A. § 49-5-705. They further found that at that time, McGhee’s former position had been filled by a temporary teacher, and McGhee could have been reinstated without serious disruption in personnel. The case was remanded to the trial court for entry of an order directing the appellant’s reinstatement to her position as senior English teacher at the Campbell County Comprehensive High School, and for calculation of damages to which she might be entitled as measured by the standards set out in Frye v. Memphis State University, 806 S.W.2d 170 (Tenn.1991), involving the wrongful discharge of a tenured university professor.
A correct review of the facts and a measured application of the law on the subject to those facts makes it plain that the majority has erred in both areas. In applying the law they limited its application to Part 702 and 705 of Title 49, Chapter 5 of the Tennessee Code. Chapter 5 of Title 49 deals with personnel and contains various other parts which include, Part 4 — Employment and Assignment of Personnel; Part 5 — Teachers Tenure; as well as Part 7 *604containing a variety of sections pertaining to leave.
In construing a statute to determine its meaning the primary rule is to ascertain and give effect to the legislative intent as expressed. Its meaning is to be determined not from special words in a single sentence or section, but from the statute taken as a whole and viewing the legislation in light of its general purpose. See State ex rel. Bastnagel v. City of Knoxville, 224 Tenn. 514, 457 S.W.2d 532, 534 (1970). (Citations omitted). A statute must be construed as a whole and a particular section should not be read in isolation of the remainder of the statute. Tenn.Juris., Vol. 23, Statutes, Sec. 25, p. 63.
Part 4 of Title 49, Chapter 5, provides for employment and assignment of personnel. T.C.A. § 49-5-401(a) provides specifically that it is the duty of the local Board of Education to elect and assign all public school teachers, principal-teachers and other school personnel on or before May 15 preceding the next school year for which such personnel shall be employed. T.C.A. § 49-5-402 relates to the establishment of salary ratings of each person employed as a teacher by the superintendent, using for this purpose the established training and experience of school personnel and the respective State salary schedule for the school year, as prescribed by the State Board of Education and approved by the Commissioner of Education. T.C.A. § 49-5-409 provides for the method of terminating teacher’s contracts and makes the specific exception in subsection (b)(2) that the Board of Education may transfer any teacher from one position to another at its option, subject to securing any rights accrued or accruable under any law providing a tenure of office for the teacher’s and principals.
The various chapters, parts and sections of Title 49, must be considered in pari materia. Without considering the specific provisions of the tenure sections, those sections pertaining to leave would have no meaning. It was under Part 5 of Title 49, Chapter 5, that the trial court and this Court held that Ms. McGhee was entitled to be reinstated without loss of pay or perquisites. Therefore, it must be considered in conjunction with Part 7 in relationship to the rules and regulations setting up sick leave and personal and professional leave for teachers in the public schools.
In their determination that the school board properly exercised its discretion under T.C.A. § 49-5-703 to grant Anne McGhee a medical leave from her position as senior English teacher for the school year 1988-89 the majority brushes over the requisites to apply for leave of Sec. 702. Subsection (b) requires all requests to be in writing at least thirty (30) days in advance on forms adopted by the local board of education and uniformly used throughout the school system. Ms. McGhee’s attorney ignored this requirement in making her leave application.
In stating that the school board lacked discretion, under T.C.A. § 49-5-705, to assign Ms. McGhee to any other position than the one from which she had been granted leave, the majority overlooks the fact that she had been absent from that position for a period far exceeding 12 months. Regardless of fault, Ms. McGhee had not served in the position of Senior English Teacher at Campbell County Comprehensive High School since January, 1987. There had been a teacher, or teachers, working in that position during all of that interval and not an interim teacher for the 12-month leave period delineated in T.C.A. § 49-5-709(b).
Both plaintiff and defendants in these cases have tenaciously resisted compliance with the rulings of the courts. Defendants appealed from the original judgment for plaintiff in the trial court. Ms. McGhee has been represented by counsel throughout these proceedings. She could have easily applied for medical leave in the first instance. A leave application at that time would have preserved all of her statutory rights to tenure, salary and fringe benefit credits for which she has so fiercely litigated. See T.C.A. § 49-5-708.
To recapitulate, Ms. McGhee is entitled to reinstatement as of the date of the first trial court decree in the original action in Cause No. 11822. In light of McGhee 1 *605and McGhee 2 the chancellor is bound by that judgment. In both of those cases this Court made reference to the payment made by the School Board’s insurer in the workers’ compensation case to the effect, and with the intent to say, that if any set off was appropriate it should have been sought in the workers’ compensation case. The trial judge made note in his memorandum opinion that he had erred in his prior judgment by allowing a double recovery both for compensation benefits and a full recovery for loss of wages. That is not a matter to be considered in this case. On 29 July 1989 Ms. McGhee, through her attorney, indicated her desire to return to her position as a senior English teacher at Campbell County Comprehensive High School, saying that she would attempt to return to her teaching duties effective at the beginning of the 1989-1990 academic year. This notice did not meet the requirement of T.C.A. § 49-5-702. The record clearly shows that between January 1987 and July 1989, on at least four (4) occasions, appellant, either in person, or through medical records and reports by various physicians, indicated that she was psychologically and emotionally not able to return to work. The latest of these occasions was at the hearing held on 1 February 1989 in which she said unequivocally that she was not able to go back to work and if she was able, she would be there. Notwithstanding the foregoing, on 9 October 1989 the Campbell County Board of Education through Superintendent of Schools Carl E. Baird, notified Ms. McGhee that she was being placed back in the Campbell County School System to report to the Wynn-Habersham School. Mr. Baird testified that once he received the request from Ms. McGhee’s attorney to return back to work in Campbell County he discussed the matter with the board at a board meeting. He was instructed to place her back into the school system. The Board did not specify a position or a school. He tried to consider what was, in his opinion, the best situation for the school system and for Ms. McGhee. He knew the history of the problem involved at the Comprehensive High School, and the situation which had developed when Ms. McGhee was teaching there. He knew the attitude of the teachers and students at the school toward her. He was personally acquainted with Ms. McGhee and felt for the benefit of the school, and for the benefit of Ms. McGhee, that she should be placed in another location in Campbell County, in another school to teach. He testified that Ms. McGhee would be teaching in her certified area at Wynn school. She would be receiving the same salary and benefits. (Transcript of proceedings p. 56, et seq.) This assignment complied with T.C.A. § 49-5-510. She declined to accept any assignment other than her former position at Campbell County Comprehensive High School.
Tenure is a status, indicating the statutory requirements, conditions, relations and provisions under which a teacher employed by a school board holds a position as a teacher under the jurisdiction of the Board. It does not necessarily mean tenure in the specific type of position in which a teacher may be employed. See T.C.A. § 49-5-501(11)(C). The Teacher Tenure Act does not guarantee continuity of employment in a particular assignment or school. See Van Hooser v. Warren County Board of Education, 807 S.W.2d 230, 241 (Tenn. 1991). T.C.A. § 49-5-409 relating to termination of Teacher’s Contracts provides that the Board of Education may transfer any teacher from one position to another at its option. T.C.A. § 49-5-510 particularly provides that when necessary to the efficient operation of the school system, the superintendent, with the approval of the Board, may transfer a teacher from one location to another within the school system, or from one type of work to another for which he or she is qualified and licensed. If any part of Chapter 5 of Title 49 could possibly be construed to require Ms. McGhee’s reinstatement at Campbell County Comprehensive High School there is no doubt she could be transferred under the foregoing statutes on the very day she was reinstated. To say that reinstatement means that she was entitled to be restored to any specific position is plain legal sophistry. If Ms. McGhee desires to resume her status as a teacher she may apply for a *606teaching position within the system to an assignment to be made by the concurrent action of the superintendent and the school board. She cannot be denied this right, subject to the due process provisions of T.C.A. § 49-5-511, et seq. The issuance of a writ of mandamus was not appropriate in this case. The appeal should be dismissed.

. McGhee v. Miller, 753 S.W.2d 354 (Tenn.1988); McGhee v. Miller, 785 S.W.2d 817 (Tenn.1990).